



Praxair, Inc. and Subsidiaries
 

EXHIBIT 10.27a


RESTRICTED STOCK UNIT AWARD
UNDER THE
AMENDED AND RESTATED 2009 PRAXAIR, INC.
LONG TERM INCENTIVE PLAN




Effective as of [_________] (the “Grant Date”), [___________] (the
“Participant”) is hereby granted the following Restricted Stock Unit (“RSU”)
Award under the Amended and Restated 2009 Praxair, Inc. Long Term Incentive Plan
(the “Plan”), subject to the terms and conditions of the Plan, which are
incorporated herein by reference, and those set forth below. The Plan shall
control in the event of any conflict between the terms and conditions of the
Plan and those set forth in this Award.


This Award has been conveyed and will be managed online, and the Participant’s
online acceptance and acknowledgement of this Award constitutes his or her
acceptance of all of the terms and conditions of the Plan and this Award. A copy
of the Plan has been made available to the Participant, and the Participant
hereby acknowledges that he or she has read and understands the Plan and this
Award.
Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan, as the same may be amended from time to time. For purposes of this
Award, Praxair, Inc. (the “Company”) and its Subsidiaries are collectively
referred to herein as “Praxair”.
1.
Award of Restricted Stock Units. The Participant is hereby granted an award of
[_____] notional RSUs (the “Award”). Each RSU represents a bookkeeping entry
which is equal in value to a single Share.



2.
Vesting of Award; Treatment upon Termination of Service or Change in Control.

a.
Vesting Generally. Except as otherwise provided in this Section 2, this Award
shall vest on the [____] anniversary of the Grant Date, if the Participant has
remained continuously employed by Praxair at all times from the Grant Date
through the [___] anniversary of the Grant Date (a Participant who is employed
by a Subsidiary shall be deemed to have terminated employment by action of
Praxair other than for cause for purposes of this Award at such time as the
employing entity ceases to be a Subsidiary), and as soon as practicable
thereafter, shall be settled by payment to the Participant of a number of Shares
equal to the number of RSUs subject to this Award.



b.
Death or Disability. Notwithstanding any provision of this Section 2 to the
contrary, if after the Grant Date but prior to the [____] anniversary of the
Grant date:

(i)
the Participant’s employment with Praxair terminates by reason of the
Participant’s death; or

(ii)
the Participant becomes Totally and Permanently Disabled while employed by
Praxair,

this Award shall become immediately vested and as soon as practicable
thereafter, be settled by payment to the Participant of a number of Shares equal
to the number of RSUs subject to this Award. For purposes of this Award: (x) a
Participant shall be “Totally and Permanently Disabled” if the Participant is
determined by Praxair to be unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental





--------------------------------------------------------------------------------





impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
c.
Termination by Action of Praxair Other than for Cause, or Termination After
Attaining Certain Age and Service Requirements. Notwithstanding any provision of
this Section 2 to the contrary, in the event the Participant’s employment with
Praxair terminates on or after the first anniversary of the Grant Date, but
prior to the [____] anniversary of the Grant Date, by reason of the
Participant’s:

(i)
termination of employment by action of Praxair other than for cause and not due
to the Participant’s Total and Permanent Disability; or

(ii)
termination of employment with Praxair other than for cause and not due to the
Participant’s Death or Total and Permanent Disability, after: (a) attaining age
65; (b) attaining age 62 and completing at least ten (10) years of employment
with Praxair; or (c) having accumulated 85 points, where each year of the
Participant’s age and each year of employment with Praxair count for one point,

this Award shall become immediately vested and shall be settled on the [____]
anniversary of the Grant Date by payment to the Participant of a number of
Shares equal to the number of RSUs subject to this Award. For purposes of this
Award, the Participant’s termination by action of Praxair for cause, shall
include, but not be limited to, the Participant’s termination by action of
Praxair for violation of Praxair’s Standards of Business Integrity (or any
superseding integrity policy) or poor performance.
d.
Change in Control. Notwithstanding any provision of this Section 2 to the
contrary, in the event the Participant’s employment with Praxair or any
successor thereto is terminated (a) by action of Praxair other than for Cause or
(b) by the Participant with Good Reason, in each case, within two (2) years
following the Change in Control but prior to the [____] anniversary of the Grant
Date, this Award shall become immediately vested (y) if the effective date of
such termination is prior to the first anniversary of the Grant Date, as to
[____] of the RSUs subject to this Award (rounded down in the event of
fractional Shares), and the remaining RSUs shall be immediately forfeited, or
(z) if the effective date of such termination is on or after the first
anniversary of the Grant Date, as to all of the RSUs subject to this Award, and
as soon as practicable thereafter, shall be settled by payment to the
Participant of a number of Shares (or such other form of payment having an
equivalent value as may be authorized by the Committee in its sole discretion)
equal to the number of RSUs vesting under this Award.

(i)
For purposes of this Section 2.d., “Cause” shall have the meaning set forth in
the Participant’s employment agreement or severance compensation agreement, in
either case, as in effect immediately before the Change in Control, provided,
however, that in the absence of any such agreement or in the event that such
agreement does not contain a definition of “Cause,” Cause shall include, but not
be limited to, violation of Praxair’s Standards of Business Integrity (or any
superseding integrity policy) or poor performance.

(ii)
For purposes of this Section 2.d., “Good Reason” shall have the meaning set
forth in the Participant’s employment agreement or severance compensation
agreement, in either case, as in effect immediately before the Change in
Control, provided, however, that in the absence of such any such agreement or in
the event that such agreement does not contain a definition of “Good Reason,”
Good Reason shall mean, without the Participant’s express written consent, (a) a
reduction in the annual rate of base salary as in effect immediately prior to
the date of the Change in






--------------------------------------------------------------------------------





Control or as the same may be increased from time to time thereafter, unless
such reduction is part of a policy, program or arrangement that is applicable on
a nondiscriminatory basis to the Participant and other similarly situated
executives employed by Praxair or its successors or (b) the assignment of any
duties or responsibilities or diminution of duties or responsibilities which in
the Participant’s reasonable judgment are inconsistent with the Participant’s
status or position with Praxair in effect immediately prior to the Change in
Control, provided, however, that Good Reason shall not exist unless the
Participant provides Praxair with a notice of termination not later than 60 days
after the occurrence of the event giving rise to Good Reason and Praxair fails
to remedy such condition to the Participant’s reasonable satisfaction within 30
days of such notice.


e.
Forfeiture of Award. In the event the Participant’s employment with Praxair
terminates for any reason other than those specifically set forth in Sections
2.b., c. or d. prior to the [____] anniversary of the Grant Date, this Award
shall be immediately forfeited. In the event this Award is forfeited for any
reason, no payment shall be made in settlement of the Award.



3.
Other Terms and Conditions. It is understood and agreed that the Award of RSUs
evidenced hereby is subject to the following terms and conditions:



a.
Rights of Participant. Except as provided in Section 3.d., the Participant shall
have no right to transfer, pledge, hypothecate or otherwise encumber the Award.
Prior to the payment of Shares in satisfaction of this Award, the Participant
shall have none of the rights of a stockholder of the Company with respect to
the Award, including, but not limited to, voting rights and the right to receive
or accrue dividends or dividend equivalents. Notwithstanding any provision of
the Plan or this Award to the contrary, Shares delivered in satisfaction of this
Award shall be subject to applicable Praxair policies as from time to time in
effect, including but not limited to, Praxair’s insider trading and Executive
Stock Ownership policies.



b.
No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by Praxair nor
shall this Award interfere with the right of Praxair to terminate the
Participant’s employment.



c.
No Right to Future Awards. The selection of recipients of RSUs and other Awards
under the Plan is determined annually on the basis of several factors, including
job responsibilities and anticipated future job performance. The Participant’s
selection to receive this Award shall in no way entitle him/her to receive, or
otherwise obligate Praxair to provide the Participant, any future RSUs or other
awards under the Plan or otherwise.



d.
Transferability. This Award is not transferable other than:

(i)
in the event of the Participant’s death, in which case this Award shall be
transferred to the Participant’s executor, administrator, or legal
representative; or

(ii)
pursuant to a domestic relations order.

Any transfer of this Award, in whole or in part, is subject to acceptance by the
Company in its sole discretion and shall be affected according to such
procedures as the Company’s Chief Human Resources Officer may establish. The
provisions of this Award, relating to the Participant, shall apply to this Award
notwithstanding any transfer to a third party.





--------------------------------------------------------------------------------





e.
Cancellation of Award. Notwithstanding any other provision of this Award, the
Committee may, in its sole discretion, cancel, rescind, suspend, withhold, or
otherwise limit or restrict this Award, and/or recover any gains realized by the
Participant in connection with this Award, in the event any actions by the
Participant are determined by the Committee to (i) constitute a conflict of
interest with Praxair, (ii) be prejudicial to Praxair’s interests, or
(iii) violate any non-compete agreement or obligation of the Participant to
Praxair, any confidentiality agreement or obligation of the Participant to
Praxair, Praxair’s applicable policies, or the Participant’s terms and
conditions of employment.



f.
Clawback. This Award shall be subject to the clawback or recapture policy, if
any, that Praxair may adopt from time to time to the extent provided in such
policy and, in accordance with such policy, may be subject to the requirement
that this Award be repaid to Praxair after it has been distributed or paid to
the Participant.



4.
Tax Withholding. Upon the date of payment of the Award, Praxair will deduct from
the number of Shares (or other form of payment, if applicable) otherwise due the
Participant, Shares (or other form of payment, if applicable) having a Fair
Market Value (or fair market value in the event of payment other than in Shares)
sufficient to discharge all applicable federal, state, city, local or foreign
taxes of any kind required to be withheld with respect to such payment, provided
that, if Shares are so withheld, they shall be withheld only up to the minimum
required tax withholding rates or such other rate that will not trigger a
negative accounting impact on Praxair. In the alternative, Praxair shall have
the right to require the Participant to pay cash to satisfy any applicable
withholding taxes as a condition to the payment of the Award. Notwithstanding
the foregoing, to the extent any employment or other taxes are due in respect of
the Award prior to the payment of the Award, Praxair shall have the right to
require the value of such taxes to either be withheld by deducting Shares
underlying the Award (as described above) or by requiring the Participant to pay
cash to satisfy such applicable withholding.



5.
References. References herein to rights and obligations of the Participant shall
apply, where appropriate, to the Participant’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Award.



6.
Governing Law. This Award shall be governed by and construed in accordance with
the laws of Connecticut, without giving effect to principles of conflict of
laws.



7.
No Third Party Beneficiaries. Except as expressly provided in the Plan or
herein, neither the Plan nor this Award will confer on any person other than
Praxair and the Participant any rights or remedies under the Plan or hereunder



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
proper officer hereunto duly authorized, as of the day and year first
hereinabove written.


PRAXAIR, INC.




By: __________________________________





